HURLEY BURISH, S.C.                                                             33 EAST MAIN STREET, SUITE 400
ATTORNEYS                                                                                          Mailing Address:
                                                                                       POST OFFICE BOX 1528
                                                                                     MADISON, WI 53701-1528


Jonas B. Bednarek                      John C. Mitby**                                          Tel. (608) 257-0945
Marcus J. Berghahn                     David E. Saperstein                                     Fax. (608) 257-5764
Mark D. Burish                         Daniel J. Schlichting                               www.hurleyburish.com
Peyton B. Engel                        Sarah E. Schuchardt                                        Author’s e-mail:
Andrew Erlandson                       Elizabeth L. Spencer                             shurley@hurleyburish.com
Patrick J. Fiedler                     Thomas S. Vercauteren
Stephen P. Hurley*
* Also Licensed In Illinois
**Also Licensed In Colorado



                                                        October 23, 2019


            Honorable Pamela Pepper
            United States District Court
            Eastern District of Wisconsin
            517 E. Wisconsin Ave.
            Milwaukee, WI 53202

                         Re:     United States of America v. Brian L. Ganos
                                 Docket No. 18 CR 62

            Dear Judge Pepper:

                  This matter is scheduled for sentencing in a little more than 50 days—on
            December 16, 2019. Shortly before Mr. Ganos pled guilty, on April 29, Mr. Ganos
            obtained subpoenas duces tecum to compel the production of certain records
            relevant to sentencing. See ECF #141 & 147. The documents were to be produced
            on June 14. One of the individuals to whom the subpoenas was addressed moved
            to quash, ECF #176. The other did not respond. To date, neither party under
            subpoena has produced any record or in any way complied with the subpoenas.

                  On June 26, 2019, Brian Ganos moved for an order to show cause for
            contempt as to the subpoenas issued in April, ECF #191. Since then, in the
            intervening 118 days, no action has been taken, nor has a hearing been scheduled
            on the motion.

                  The requested records are relevant to issues at sentencing, including the
            calculation of the advisory sentencing guideline range, and arguments made by



                              Case 2:18-cr-00062-PP Filed 10/24/19 Page 1 of 2 Document 206
HURLEY BURISH, S.C.

Honorable Pamela Pepper
October 23, 2019
Page 2


     Brian Ganos in support of his objections to the PSR. Moreover, some of the records
     will require time to analyze, so disclosure of the records on the eve of sentencing
     will prejudice Brian Ganos.

           Brian Ganos remains committed to enforcing the subpoenas and asks that
     the Court enforce the subpoenas, as requested previously.

                                                            Cordially,

                                                            HURLEY BURISH, S.C.

                                                            Electronically signed by Stephen P. Hurley

                                                            Stephen P. Hurley
     MJB:mns
     F:\-clients\Ganos Brian\Correspondence\Judge Pepper 191022.docx


     cc:      U.S. Attorney’s Office
              Brian Ganos




                 Case 2:18-cr-00062-PP Filed 10/24/19 Page 2 of 2 Document 206
